EXAMINER'S AMENDMENT
This is a corrected Notice of Allowance since the previous Notice of Allowance did not indicate that claims 20, 24 and 25 are canceled.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Boyd on 17 May 2022.

The application has been amended as follows: 
Claim 1, in the last clause, 5th line from end after “enlarged” --in-- is inserted
Claim 1, in the last clause, 4th line from end, “first” is changed to --second--
At the end of claim 19,  third line from bottom, “and” is deleted
At the end of the last line of claim 19, after “skirt” a semicolon is inserted --;-- and language from claims 20, 24 and 25 is inserted after the semicolon:
--wherein a plurality of ports are defined in the skirt and distributed around the periphery of the sidewall, each of the ports being configured for connection to external components; and
wherein the plurality of ports include a first port on the horizontal skirt portion and a second port on the vertical skirt portion, wherein the second port is below the first handle mount--

Claims 20, 24 and 25 are canceled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s amendments to claims 1 and 14, and the above amendments to claim 19 overcome the closest available prior art and obvious combinations thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705. The examiner can normally be reached Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOLLIE IMPINK/Primary Examiner, Art Unit 3735                                                                                                                                                                                                        
MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3735